DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of renumbered claim 31 towards the plurality of fins must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 23-41 are objected to because of the following informalities:  
Claims 23-40 have been misnumbered, the claims should be numbered 24-41 because Claim 23 appears twice; after the second appearance of claim 23 the following claim should be claim 24. This is considered a typo.  Claims 23-40 will be referred to as claims 24-41 in the rejection set forth below.  
Renumbered claim 28 in line 1, the correct phrase is “wherein the hollow shaft”.  
Renumbered claim 35 in line 1, the correct phrase is “release lever”
Renumbered claims 30-33 should depend from renumbered claim 29
Renumbered claims 35-37, 40, 41 should depend from renumbered claim 34.
Renumbered claim 38 should depend from renumbered claim 37.
Renumbered claim 39 should depend from renumbered claim 38.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 29, 30, 32, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eversberg (US 2018/0298613).
Regarding claim 29, Eversberg discloses a rebar cover 10, comprising: a shaft 20, including: a first end; a second end opposite the first end across the shaft, wherein a central bore extends between the first end and the second end (Fig 2); and a sidewall, the shaft 20 including a first opening to the central bore through the sidewall and a second opening to the central bore through the sidewall, the first opening and the second opening being separated by a tie support (Fig 1); and a cover plate 40 covering the first end of the shaft (Fig 1, 2).
Regarding claim 30, Eversberg discloses the sidewall is capable of being configured to receive a looped portion of a bar tie in the central bore thereof (Fig 2). Examiner conclude this because the screws 70 are received in openings that are capable of receiving a looped portion of a bar tie.
Regarding claim 32, Eversberg discloses the cover plate 40 includes a metal plate 60 oriented over the central bore (Fig 2).
Regarding claim 33, Eversberg discloses the shaft 20 is capable of being configured to receive up to #12 rebar.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 21-24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent (JP 2567798) in view of Every (US 8,479,361).
Regarding claim 21, the Japanese patent discloses a rebar cover system, comprising: 
a hollow shaft 1, the hollow shaft including a first opening (H) and a second opening in a sidewall thereof (Fig 1-4); a cover plate 2 located at one end of the hollow shaft (Fig 3); and a bar tie, including: a head located outside of the hollow shaft; and a flexible body configured to extend into the first opening of the hollow shaft, the flexible body capable of being configured to form a looped portion inside the hollow shaft and extend out of the second opening in the sidewall (Fig 4). The Japanese patent does not disclose the bar tie having a ratcheting head. However, Every discloses a tie 300 including a ratcheting head 302 and a flexible body 314 (Fig 6-8). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the bar tie of the Japanese patent for the bar tie of Every using known methods with no change in their respective functions in order to enhance the connection between the sidewalls. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 22-24, the Japanese patent modified by Every discloses as discussed in claim 21, Every further discloses the tie 300 includes a high friction coating 314 formed from silicone configured to connect to a contact surface of the bar tie (Col 2,Lines 56-67, Col 3, Lines 1-2); wherein the high friction coating 314 includes a sleeve and wherein the flexible body is configured to be inserted into the sleeve (Fig 6-8).  
Regarding claim 25, the Japanese patent modified by Every discloses the flexible body is capable of being configured to secure a piece of rebar to an inner surface of the hollow shaft.
Regarding claim 27, the Japanese patent modified by Every discloses the looped portion is capable of being configured to receive up to a #12 rebar.
Regarding claim 28, the Japanese patent modified by Every discloses the  hollow shaft does not include any securing structures (Fig 1-4).

10.	Claim(s) 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eversberg (US 2018/0298613) in view of Japanese patent (JP 2567798) and further in view of Every (US 8,479,361). 
Regarding claim 21, Eversberg discloses a rebar cover system 10, comprising: a hollow shaft 10, the hollow shaft including a first opening and a second opening in a sidewall thereof (that receive screws 70) (Fig 2); a cover plate 40 located at one end of the hollow shaft (Fig 2).
Eversberg discloses a set of screws 70 extending into the central bore through the first and second openings to hold the device in place (Fig 2), but does not disclose a bar tie, including: a ratcheting head located outside of the hollow shaft; and a flexible body configured to extend into the first opening of the hollow shaft, the flexible body configured to form a looped portion inside the hollow shaft and extend out of the second opening in the sidewall. However the Japanese patent discloses a bar tie, including: a head located outside of the hollow shaft; and a flexible body configured to extend into the first opening of the hollow shaft, the flexible body capable of being configured to form a looped portion inside the hollow shaft and extend out of the second opening in the sidewall (Fig 4). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the set of screws of Eversberg for the bar tie of the Japanese patent using known methods with no change in their respective functions in order to secure the cover to the elongate bar. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Eversberg modified by the Japanese patent does not disclose the bar tie having a ratcheting head. However, Every discloses a tie 300 including a ratcheting head 302 and a flexible body 314 (Fig 6-8). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the bar tie of the Japanese patent for the bar tie of Every using known methods with no change in their respective functions in order to enhance the connection between the sidewalls. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 26, Eversberg discloses the hollow shaft 20 includes a tie support separating the first opening and the second opening, (Fig 1, 2) and wherein the modified bar tie is configured to apply a compressive force to the tie support when tightened with the looped portion inside the hollow shaft.

11.	Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Eversberg (US 2018/0298613) in view of Kennon (US 5,600,927). Eversberg discloses as discussed in claim 29, but does not disclose the shaft includes a plurality of fins in the central bore. However, Kennon discloses a rebar cover 10 including a shaft 18 and a plurality of fins 20 in the central bore (Fig 1, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Eversberg to include fins as taught by Kennon, in order to provide a channel that receives the rebar.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

12.	Claim(s) 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent (JP 2567798) in view of Every (US 8,479,361) and further in view of Yuan (US 2014/0165339).
Regarding claim 34, the Japanese patent modified by Every discloses the claimed rebar cover system. The limitations of claim 34 can be seen above in the rejection of claim 21. 
The Japanese patent modified by Every does not disclose a release lever depressible toward the flexible body to open the ratcheting mechanism. However, Yuan discloses a bar tie 10 including a head 16, a flexible body 12, a release lever 28, 30, depressible toward the flexible body to open the ratcheting mechanism (Fig 1-6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bar tie of the Japanese patent and Every to include a release lever as taught by Yuan, in order to provide a bar tie that can be easily removed and reused.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 35, The Japanese patent modified by Every and Yuan discloses as discussed in claim 34, but does not disclose the release lever is 0.5 in. (1.27 cm) long. However, it would have been an obvious matter of design choice to modify the release lever to be 0.5 in long, since such a modification would have involved a mere change in the size of the release lever according to the size of the bar tie. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 36, Yuan discloses the release lever 28, 30 is connected to the head (Fig 4). 
Regarding claim 37, Yuan discloses the ratcheting mechanism includes a wedge 38 and the flexible body 12 includes a plurality of ridges 22, and wherein, when the wedge is inserted in between two ridges of the plurality of ridges, a contact between the wedge and the two ridges of the plurality of ridges prevents the flexible body from being removed from the head in the second direction (Fig 5).
	Regarding claim 38, Yuan discloses the release lever 28, 30 is integrally formed with the wedge 38, (Fig 5).
Regarding claim 39, Yuan discloses the release lever is connected to the head 16 with a connection post 34, and wherein the release lever pivots about the connection post to move between the open position and the closed position (Fig 4-6).
Regarding claim 40, The Japanese patent modified by Every and Yuan discloses, the modified bar tie is removable from the shaft.
Regarding claim 41, the Japanese patent modified by Every discloses as discussed in claim 34, Every further discloses the tie 300 includes a high friction coating 314 formed from silicone configured to connect to a contact surface of the bar tie (Col 2, Lines 56-67, Col 3, Lines 1-2)
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,352,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
	
	
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
12/03/2022